
	

113 S2733 IS: Obamacare Opt-Out Act of 2014
U.S. Senate
2014-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2733
		IN THE SENATE OF THE UNITED STATES
		
			July 31, 2014
			Mr. McCain (for himself and Mr. Barrasso) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To establish a certification process for opting out of the individual health insurance mandate.
	
	
		1.Short title
			This Act may be cited as the
		  Obamacare Opt-Out Act of 2014.
		2.Health insurance mandate opt-out(a)Obtaining exemptionNotwithstanding any other provision of law, an applicable individual (as defined in subsection (d)
			 of section 5000A of the Internal Revenue Code of 1986) desiring an
			 exemption from the requirement to maintain minimum essential coverage
			 under section 5000A(a) of such Code may—(1)request
			 a certification from the Secretary of the Treasury, through the State
			 Exchange or Federal Exchange, as applicable, that such individual is
			 exempt from the
			 requirements of section 5000A(a) of such Code, which such secretary shall
			 grant upon request; or(2)indicate on the Federal income tax
			 return of such individual that such individual elects an exemption from
			 the requirements of section 5000A(a) of such Code.(b)Exemption from penalty(1)In generalSubsection (e) of section 5000A of the Internal Revenue Code of 1986 is amended by adding at the
			 end the following:(6)Certification of exemption; exemption claims(A)Certification of exemptionAn applicable individual for any month during the taxable year in which such individual receives a
			 certification of exemption under section 2(a)(1) of the Obamacare Opt-Out Act of 2014, and for any month during any subsequent taxable year.(B)Exemption claimAn applicable individual, for any month in a taxable year for which an election for an exemption
			 under section 2(a)(2) of the Obamacare Opt-Out Act of 2014 is made.. (2)Effective dateThe amendments made by this subsection shall apply to months beginning after December 31, 2013.
				
